NUMBER 13-20-00100-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

     IN THE INTEREST OF C.C.M., C.M., C.C.M., C.C.M., CHILDREN


                    On appeal from the County Court at Law
                          of Aransas County, Texas.


                          MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras

       This is an appeal of the trial court’s order dated January 6, 2020, terminating the

parental rights of R.M. (Father) to four minor children. On January 17, 2020, the Clerk of

this Court notified Father that the purported pro se notice of appeal did not contain his

signature and advised Father that, if the defect is not corrected, the matter will be referred

to the Court for further action. See TEX. R. APP. P. 9.1(b), 37.1, 42.3(b), (c). More than

thirty days have passed since the Clerk’s notice, and Father has not filed a corrected

notice of appeal or otherwise responded to the Clerk’s notice.
       An appellate court may dismiss a civil appeal for want of prosecution or failure to

comply with a notice from the clerk requiring a response or other action within a specified

time. See TEX. R. APP. P. 42.3(b), (c). In light of the foregoing, and mindful of the expedited

deadlines and procedures that apply to parental termination appeals, see TEX. R. APP. P.

28.4; TEX. R. JUD. ADMIN. 6.2(a), we conclude the appeal should be dismissed.

       Accordingly, the appeal in cause number 13-20-00100-CV is hereby DISMISSED

for want of prosecution and failure to comply with a notice from the Court. See TEX. R.

APP. P. 42.3(b), (c).


                                                                 DORI CONTRERAS
                                                                 Chief Justice

Delivered and filed the
20th day of February, 2020.




                                              2